DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections

Claims 13 and 26 are objected to because of the following informality:  “solid state” should be – solid-state – (hyphen inserted).  Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:  
a) claim 9 is indefinite because it does not indicate the claim from which it depends, so it is incomplete; and

b) claim 26 recites the limitation "electrical conduction element”" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note that there are two sets of double patenting rejci0osn.  One set is based on U.S. Patent No. 9,702,349 B2, the other is based on copending application 17/732,990.




Double Patenting Rejections based on U.S. Patent No. 9,702,349 B2

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9.702.849 B2 in view of Phillip Barth 
US 6,846,702 B1 (hereafter “Barth”) and an online article by Michael Pilgard entitled, “Ions in solution – Conductivity” (hereafter “Pilgard”).  As a first matter, the Examiner notes he considers the terms “cis” and “trans” when used to designate fluidic reservoirs in a nanopore sensor as arbitrary designations, which, unless otherwise clearly specified by Applicant, only signifies, as conventional in the nanopore sensor art, that such fluidic reservoirs are on opposite sides of the nanopore, and, possibly, that the cis fluidic reservoir is capable of receiving an aliquot of sample for analysis.  See, for example, Barth the title, Figure 1, col. 1:46-49, and col. 3:39-49.  
	Claim 4 of U.S. Patent No. 9.702.849 B2 meets all of the limitations of claim 1 of the instant application.  To wit,

Claim 1 of the instant application


    PNG
    media_image1.png
    58
    436
    media_image1.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image2.png
    142
    484
    media_image2.png
    Greyscale






Claim 1 of the instant application 

    PNG
    media_image3.png
    89
    469
    media_image3.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image4.png
    289
    521
    media_image4.png
    Greyscale


Claim 1 of the instant application


    PNG
    media_image5.png
    113
    585
    media_image5.png
    Greyscale





Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image6.png
    275
    490
    media_image6.png
    Greyscale


Claim 1 of the instant application

    PNG
    media_image7.png
    61
    582
    media_image7.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends
The above limitation may be inferred from the following along with Pilgard

    PNG
    media_image8.png
    137
    498
    media_image8.png
    Greyscale


It is clear from Pilgard1 (Introduction and Resistivity and conductivity for solutions) that an ionic solution will have an inherent resistance that is reciprocal to conductance, which, in turn, is proportional to the electrical conductivity of a solution of electrolytes, κ, which is the sum of all of the ions in the solution.   


Claim 1 of the instant application

    PNG
    media_image9.png
    94
    595
    media_image9.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends
The above limitation may be inferred from the following along with Pilgard

    PNG
    media_image10.png
    68
    473
    media_image10.png
    Greyscale


Again, it is clear from Pilgard (Introduction and Resistivity and conductivity for solutions) that an ionic solution will have an inherent resistance that is reciprocal to conductance, which, in turn, is proportional to the electrical conductivity of a solution of electrolytes, κ, which is the sum of all of the ions in the solution.   

Claim 1 of the instant application


    PNG
    media_image11.png
    60
    574
    media_image11.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image12.png
    50
    477
    media_image12.png
    Greyscale


Claim 1 of the instant application

    PNG
    media_image13.png
    61
    593
    media_image13.png
    Greyscale


Claim 4 of U.S. Patent No. 9.702.849 B2 

    PNG
    media_image14.png
    199
    473
    media_image14.png
    Greyscale




Claim 1 of the instant application

    PNG
    media_image15.png
    154
    607
    media_image15.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image16.png
    251
    482
    media_image16.png
    Greyscale





Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 2 depends, has been addressed above.  Claim 2 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 2 of the instant application:

    PNG
    media_image17.png
    106
    493
    media_image17.png
    Greyscale

Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 
	
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 3 depends, has been addressed above.  Claim 10 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 3 of the instant application:  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 4 depends, has been addressed above.  Claim 11 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 4 of the instant application:  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 5 depends, has been addressed above.  Claim 12 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 5 of the instant application:  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 6 depends, has been addressed above.  Claim 15 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 6 of the instant application:  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 7 depends, has been addressed above.  Claim 13 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 7 of the instant application:  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 8 depends, has been addressed above.  Claim 19 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 8 of the instant application:  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 9 depends, has been addressed above.  Claim 17 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 9 of the instant application:  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25 and 4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 10 depends, has been addressed above.  Claim 25 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 10 of the instant application:  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 11 depends, has been addressed above.  Claim 12 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 11 of the instant application:  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 and 4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 12 depends, has been addressed above.  Claim 24 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 12 of the instant application:  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 and 4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 13 depends, has been addressed above.  Claim 26 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 13 of the instant application:  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27 and 4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 14 depends, has been addressed above.  Claim 27 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 14 of the instant application:  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34 and 4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 15 depends, has been addressed above.  Claim 34 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 15 of the instant application:  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36 and 4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 16 depends, has been addressed above.  Claim 36 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 16 of the instant application:  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 22, and  4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  As a first matter, the Examiner notes he considers the terms “cis” and “trans” when used to designate fluidic reservoirs in a nanopore sensor as arbitrary designations, which, unless otherwise clearly specified by Applicant, only signifies, as conventional in the nanopore sensor art, that such fluidic reservoirs are on opposite sides of the nanopore, and, possibly, that the cis fluidic reservoir is capable of receiving an aliquot of sample for analysis.  See, for example, Barth the title, Figure 1, col. 1:46-49, and col. 3:39-49.  Also, it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 


Claim 17 of the instant application

    PNG
    media_image18.png
    66
    442
    media_image18.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claims 4, 22, and 37 depend

    PNG
    media_image2.png
    142
    484
    media_image2.png
    Greyscale


Claim 17 of the instant application 

    PNG
    media_image19.png
    97
    543
    media_image19.png
    Greyscale










Claim 1 of U.S. Patent No. 9.702.849 B2 from which claims 4, 22, and 37 depend

    PNG
    media_image4.png
    289
    521
    media_image4.png
    Greyscale


Claim 17 of the instant application

    PNG
    media_image20.png
    112
    586
    media_image20.png
    Greyscale










Claim 1 of U.S. Patent No. 9.702.849 B2 from which claims 4, 22, and 37 depend

    PNG
    media_image6.png
    275
    490
    media_image6.png
    Greyscale

Claim 22 of U.S. Patent No. 9.702.849 B2

    PNG
    media_image21.png
    69
    487
    media_image21.png
    Greyscale


Claim 37 of U.S. Patent No. 9.702.849 B2

    PNG
    media_image22.png
    48
    533
    media_image22.png
    Greyscale



Claim 17 of the instant application


    PNG
    media_image7.png
    61
    582
    media_image7.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claims 4, 2, and 37 depend
The above limitation may be inferred from the following along with Pilgard

    PNG
    media_image8.png
    137
    498
    media_image8.png
    Greyscale


It is clear from Pilgard2 (Introduction and Resistivity and conductivity for solutions) that an ionic solution will have an inherent resistance that is reciprocal to conductance, which, in turn, is proportional to the electrical conductivity of a solution of electrolytes, κ, which is the sum of all of the ions in the solution.   

Claim 17 of the instant application


    PNG
    media_image23.png
    91
    595
    media_image23.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claims 4, 22, and 37 depend
The above limitation may be inferred from the following along with Pilgard

    PNG
    media_image10.png
    68
    473
    media_image10.png
    Greyscale


Again, it is clear from Pilgard (Introduction and Resistivity and conductivity for solutions) that an ionic solution will have an inherent resistance that is reciprocal to conductance, which, in turn, is proportional to the electrical conductivity of a solution of electrolytes, κ, which is the sum of all of the ions in the solution.   

Claim 17 of the instant application

    PNG
    media_image24.png
    58
    581
    media_image24.png
    Greyscale



Claim 1 of U.S. Patent No. 9.702.849 B2 from which claims 4, 22, and 37 depend

    PNG
    media_image12.png
    50
    477
    media_image12.png
    Greyscale


Claim 17 of the instant application

    PNG
    media_image25.png
    59
    566
    media_image25.png
    Greyscale


Claim 4 of U.S. Patent No. 9.702.849 B2 

    PNG
    media_image14.png
    199
    473
    media_image14.png
    Greyscale




Claim 17 of the instant application

    PNG
    media_image26.png
    150
    561
    media_image26.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claims 4, 22, and 37 depend

    PNG
    media_image16.png
    251
    482
    media_image16.png
    Greyscale



Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 22, 37, and 4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 17, from which claim 18 depends, has been addressed above.  Claim 28 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 18 of the instant application.


Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33, 22, 37, and 4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 17, from which claim 19 depends, has been addressed above.  Claim 33 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 19 of the instant application.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 22, 37, and 4 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 17, from which claim 20 depends, has been addressed above.  Claim 5 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 20 of the instant application.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  As a first matter, the Examiner notes he considers the terms “cis” and “trans” when used to designate fluidic reservoirs in a nanopore sensor as arbitrary designations, which, unless otherwise clearly specified by Applicant, only signifies, as conventional in the nanopore sensor art, that such fluidic reservoirs are on opposite sides of the nanopore, and, possibly, that the cis fluidic reservoir is capable of receiving an aliquot of sample for analysis.  See, for example, Barth the title, Figure 1, col. 1:46-49, and col. 3:39-49.  Also, it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 
Claim 21 of the instant application

    PNG
    media_image27.png
    96
    629
    media_image27.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends


    PNG
    media_image28.png
    109
    488
    media_image28.png
    Greyscale





Claim 21 of the instant application

    PNG
    media_image29.png
    90
    606
    media_image29.png
    Greyscale



Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image30.png
    251
    467
    media_image30.png
    Greyscale

Claim 21 of the instant application

    PNG
    media_image31.png
    118
    595
    media_image31.png
    Greyscale





Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image32.png
    250
    496
    media_image32.png
    Greyscale


Claim 21 of the instant application

    PNG
    media_image33.png
    67
    647
    media_image33.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends
The above limitation may be inferred from the following along with Pilgard

    PNG
    media_image8.png
    137
    498
    media_image8.png
    Greyscale


It is clear from Pilgard3 (Introduction and Resistivity and conductivity for solutions) that an ionic solution will have an inherent resistance that is reciprocal to conductance, which, in turn, is proportional to the electrical conductivity of a solution of electrolytes, κ, which is the sum of all of the ions in the solution.   

Claim 21 of the instant application

    PNG
    media_image9.png
    94
    595
    media_image9.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends
The above limitation may be inferred from the following along with Pilgard

    PNG
    media_image10.png
    68
    473
    media_image10.png
    Greyscale


Again, it is clear from Pilgard (Introduction and Resistivity and conductivity for solutions) that an ionic solution will have an inherent resistance that is reciprocal to conductance, which, in turn, is proportional to the electrical conductivity of a solution of electrolytes, κ, which is the sum of all of the ions in the solution.   

Claim 21 of the instant application


    PNG
    media_image11.png
    60
    574
    media_image11.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image12.png
    50
    477
    media_image12.png
    Greyscale


Claim 21 of the instant application

    PNG
    media_image13.png
    61
    593
    media_image13.png
    Greyscale


Claim 4 of U.S. Patent No. 9.702.849 B2 

    PNG
    media_image14.png
    199
    473
    media_image14.png
    Greyscale


Claim 21 of the instant application

    PNG
    media_image34.png
    121
    594
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    167
    616
    media_image35.png
    Greyscale



Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image16.png
    251
    482
    media_image16.png
    Greyscale


Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 7 together  of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 21, from which claim 22 depends, has been addressed above.  Claim 7 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 22 of the instant application.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 30 together  of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 23 depends, has been addressed above.  Claim 30 of U.S. Patent No. 9.702.849 B2 suggests the additional limitation of claim 23 of the instant application because as noted in the rejection of claim 1 above the cis fluidic reservoir of a nanopore senor is typically used to receive the sample aliquot for analysis and claim 30 of U.S. Patent No. 9.702.849 B2 requires  


    PNG
    media_image36.png
    173
    494
    media_image36.png
    Greyscale


Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 30, and 31 together  of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 24 depends, has been addressed above.  Claims 30 and 31 of U.S. Patent No. 9.702.849 B2 suggest the additional limitations of claim 24 of the instant application because (1) as noted in the rejection of claim 1 above the cis fluidic reservoir of a nanopore senor is typically used to receive the sample aliquot for analysis, (2) claim 30 of U.S. Patent No. 9.702.849 B2 requires  

    PNG
    media_image36.png
    173
    494
    media_image36.png
    Greyscale
; and claim 31 of U.S. Patent No. 9.702.849 B2 requires  

    PNG
    media_image37.png
    130
    503
    media_image37.png
    Greyscale

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 25 depends, has been addressed above.  Claim 4 of U.S. Patent No. 9.702.849 B2, through claim 1, from which it depends, already meets the additional limitation of claim 25 of the instant application:

    PNG
    media_image38.png
    108
    480
    media_image38.png
    Greyscale



Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 15 together of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 26 depends, has been addressed above.  Claim 15 of U.S. Patent No. 9.702.849 B2 meets the additional limitation of claim 25 of the instant application as it requires 
    PNG
    media_image39.png
    49
    475
    media_image39.png
    Greyscale

Transistors are typically solid-state devices



Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9.702.849 B2 in view of Barth and
Pilgard .  As a first matter, the Examiner notes he considers the terms “cis” and “trans” when used to designate fluidic reservoirs in a nanopore sensor as arbitrary designations, which, unless otherwise clearly specified by Applicant, only signifies, as conventional in the nanopore sensor art, that such fluidic reservoirs are on opposite sides of the nanopore, and, possibly, that the cis fluidic reservoir is capable of receiving an aliquot of sample for analysis.  See, for example, Barth the title, Figure 1, col. 1:46-49, and col. 3:39-49.  
	Claim 4 of U.S. Patent No. 9.702.849 B2 meets all of the limitations of  claim 27 the instant application.  To wit,

Claim 27 of the instant application

    PNG
    media_image40.png
    73
    431
    media_image40.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image2.png
    142
    484
    media_image2.png
    Greyscale



Claim 27 of the instant application 

    PNG
    media_image41.png
    96
    449
    media_image41.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image4.png
    289
    521
    media_image4.png
    Greyscale










Claim 27 of the instant application

    PNG
    media_image42.png
    88
    620
    media_image42.png
    Greyscale

Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image6.png
    275
    490
    media_image6.png
    Greyscale

Claim 27 of the instant application

    PNG
    media_image7.png
    61
    582
    media_image7.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends
The above limitation may be inferred from the following along with Pilgard

    PNG
    media_image8.png
    137
    498
    media_image8.png
    Greyscale


It is clear from Pilgard4 (Introduction and Resistivity and conductivity for solutions) that an ionic solution will have an inherent resistance that is reciprocal to conductance, which, in turn, is proportional to the electrical conductivity of a solution of electrolytes, κ, which is the sum of all of the ions in the solution.   

Claim 27 of the instant application

    PNG
    media_image9.png
    94
    595
    media_image9.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends
The above limitation may be inferred from the following along with Pilgard

    PNG
    media_image10.png
    68
    473
    media_image10.png
    Greyscale


Again, it is clear from Pilgard (Introduction and Resistivity and conductivity for solutions) that an ionic solution will have an inherent resistance that is reciprocal to conductance, which, in turn, is proportional to the electrical conductivity of a solution of electrolytes, κ, which is the sum of all of the ions in the solution.   

Claim 27 of the instant application


    PNG
    media_image11.png
    60
    574
    media_image11.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image12.png
    50
    477
    media_image12.png
    Greyscale



Claim 27 of the instant application

    PNG
    media_image13.png
    61
    593
    media_image13.png
    Greyscale


Claim 4 of U.S. Patent No. 9.702.849 B2 

    PNG
    media_image14.png
    199
    473
    media_image14.png
    Greyscale



Claim 27 of the instant application

    PNG
    media_image43.png
    153
    566
    media_image43.png
    Greyscale

Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image16.png
    251
    482
    media_image16.png
    Greyscale



Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9.702.849 B2 in view of Barth and
Pilgard .  As a first matter, the Examiner notes he considers the terms “cis” and “trans” when used to designate fluidic reservoirs in a nanopore sensor as arbitrary designations, which, unless otherwise clearly specified by Applicant, only signifies, as conventional in the nanopore sensor art, that such fluidic reservoirs are on opposite sides of the nanopore, and, possibly, that the cis fluidic reservoir is capable of receiving an aliquot of sample for analysis.  See, for example, Barth the title, Figure 1, col. 1:46-49, and col. 3:39-49.  
	Claim 4 of U.S. Patent No. 9.702.849 B2 meets all of the limitations of  claim 28 the instant application.  To wit,


Claim 28 of the instant application

    PNG
    media_image44.png
    65
    434
    media_image44.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image2.png
    142
    484
    media_image2.png
    Greyscale


Claim 28 of the instant application 

    PNG
    media_image45.png
    111
    433
    media_image45.png
    Greyscale









Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image4.png
    289
    521
    media_image4.png
    Greyscale

Claim 28 of the instant application

    PNG
    media_image42.png
    88
    620
    media_image42.png
    Greyscale

Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image6.png
    275
    490
    media_image6.png
    Greyscale


Claim 28 of the instant application

    PNG
    media_image7.png
    61
    582
    media_image7.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends
The above limitation may be inferred from the following along with Pilgard

    PNG
    media_image8.png
    137
    498
    media_image8.png
    Greyscale



It is clear from Pilgard5 (Introduction and Resistivity and conductivity for solutions) that an ionic solution will have an inherent resistance that is reciprocal to conductance, which, in turn, is proportional to the electrical conductivity of a solution of electrolytes, κ, which is the sum of all of the ions in the solution.   

Claim 28 of the instant application

    PNG
    media_image9.png
    94
    595
    media_image9.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends
The above limitation may be inferred from the following along with Pilgard

    PNG
    media_image10.png
    68
    473
    media_image10.png
    Greyscale


Again, it is clear from Pilgard (Introduction and Resistivity and conductivity for solutions) that an ionic solution will have an inherent resistance that is reciprocal to conductance, which, in turn, is proportional to the electrical conductivity of a solution of electrolytes, κ, which is the sum of all of the ions in the solution.   
Claim 28 of the instant application


    PNG
    media_image11.png
    60
    574
    media_image11.png
    Greyscale


Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image12.png
    50
    477
    media_image12.png
    Greyscale


Claim 28 of the instant application

    PNG
    media_image13.png
    61
    593
    media_image13.png
    Greyscale


Claim 4 of U.S. Patent No. 9.702.849 B2 

    PNG
    media_image14.png
    199
    473
    media_image14.png
    Greyscale


Claim 28 of the instant application

    PNG
    media_image46.png
    123
    629
    media_image46.png
    Greyscale

Claim 1 of U.S. Patent No. 9.702.849 B2 from which claim 4 depends

    PNG
    media_image16.png
    251
    482
    media_image16.png
    Greyscale



Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 2 together  of U.S. Patent No. 9.702.849 B2 in view of Barth and Pilgard.  Claim 1, from which claim 29 depends, has been addressed above.  Claim 2 of U.S. Patent No. 9.702.849 B2 implies the additional limitation of claim 29 of the instant application through the following 

    PNG
    media_image47.png
    107
    501
    media_image47.png
    Greyscale


Recall from the rejection above of claim 1, from claim 29 depends, that the second fluidic reservoir in 1 of U.S. Patent No. 9.702.849 B2  is being construed as the trans fluidic reservoir of the claim and that claim 1 of U.S. Patent No. 9.702.849 B2 requires 

    PNG
    media_image48.png
    149
    458
    media_image48.png
    Greyscale








Double Patenting Rejections based on copending U.S. application No. 17/732990

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/732990 (reference application) in view or Barth. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of reference application explicitly or implicitly meets all of the limitations of claim of the instant application.  To wit, 

Claim 1 of the instant application (17/346636)

    PNG
    media_image49.png
    94
    436
    media_image49.png
    Greyscale











Claim 1 of reference application

    PNG
    media_image50.png
    328
    599
    media_image50.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the cis fluidic ionic solution and trans fluidic ionic solution of claim 1 of reference application be in a cis fluidic reservoir and a trans fluidic reservoir, respectively, because (1)  these solutions must be necessarily be held in respective containers or some sort, and (2) in the nanopore sensor art the basic configuration show in Barth Figure 1 of a cis fluidic reservoir on one side of the nanopore and a trans fluidic reservoir on the other side of the nanopore is typical configuration. 




Claim 1 of the instant application (17/346636)

    PNG
    media_image51.png
    114
    617
    media_image51.png
    Greyscale


Claim 1 of reference application

    PNG
    media_image52.png
    330
    604
    media_image52.png
    Greyscale

As for the nanopore being in a support structure consider Barth Figures 1 and 2. It is conventional in the nanopore sensor art to provide a support structure for the nanopore.  




Claim 1 of the instant application (17/346636)

    PNG
    media_image53.png
    148
    612
    media_image53.png
    Greyscale

Claim 1 of reference application

    PNG
    media_image54.png
    119
    599
    media_image54.png
    Greyscale

Claim 1 of the instant application (17/346636)

    PNG
    media_image55.png
    148
    544
    media_image55.png
    Greyscale


Claim 1 of reference application

    PNG
    media_image56.png
    97
    592
    media_image56.png
    Greyscale


	

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of reference application in view or Barth. Claim 1, from which claim 13 depends has been addressed above.   Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of reference application meets the additional limitation of claim 13 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of reference application in view or Barth. Claim 1, from which claim 14 depends has been addressed above.   Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of reference application meets the additional limitation of claim 14 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of reference application in view or Barth. Claim 1, from which claim 15 depends has been addressed above.   Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of reference application meets the additional limitation of claim 15 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of reference application in view or Barth. Claim 1, from which claim 16 depends has been addressed above.   Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of reference application meets the additional limitation of claim 16 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






Other Relevant Prior Art

Li et al. US 2006/0275779 A1 (hereafter “Li”) discloses a nanopore sensor similar to that claimed. See the Abstract, Figures 4A-4C, and paragraph [0048]. Although Li does not disclose that the resistance (or ionic concentration) of the first ionic solution in the first fluidic reservoir (210B) is higher or lower than that of the resistance of the second ionic solution in the second fluidic reservoir (220B) or of the nanopore (250) itself, and also does not discloses that the transduction element (300) is in contact with whichever of the two ionic solutions has the lower (or higher)  resistance, even if it would have been obvious to one of ordinary skill in the art at the time of the invention to have the resistance of the first ionic solution be different from that of the second ionic solution and have the transduction element in contact with the ionic solution having the lower (or higher) ionic concentration, perhaps in light of Gershow et al.US 2009/0136958 Al (paragraph [0055]) or Oliver US 2010/0243449 Al (paragraph [0220]:”The translocation rate or frequency may be regulated by introducing a salt gradient between the first and second chambers. Exemplary salt concentration ratios of the cis to the trans side of the chamber may include, but are not limited to ...”), the transduction element of Li does not have access to local electrical potential as claimed in independent claims 1, 17, 21, 27, and 28  so (would not produce, for example, an electrical signal indicative of electrical potential local to that ionic solution having a lower ionic concentration) . In contrast, the transduction element(s) in Li is configured to measure conductance change of a nanowire as a nucleic acid chain passes near it. See Li paragraphs [0056] and [0059].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        September 20, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although Pilgard was published in 2018 it is only being relied upon for showing an inherent property or an inherent relationship between properties of ionic solutions.  
        2 Although Pilgard was published in 2018 it is only being relied upon for showing an inherent property or an inherent relationship between properties of ionic solutions.  
        3 Although Pilgard was published in 2018 it is only being relied upon for showing an inherent property or an inherent relationship between properties of ionic solutions.  
        4 Although Pilgard was published in 2018 it is only being relied upon for showing an inherent property or an inherent relationship between properties of ionic solutions.  
        5 Although Pilgard was published in 2018 it is only being relied upon for showing an inherent property or an inherent relationship between properties of ionic solutions.